Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) filed 11/28/2022 and amendments filed 9/27/2022. As directed by the amendment, claims 1, 8, 15-17, and 19 have been amended, claims 23-25 have been added, and no claims have been canceled.  Thus, claims 1-25 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered. The same claim set was re-submitted with the RCE on 11/28/2022.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/189,240 (filed 5/17/21), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The following states the priority dates given to the claims:
Claims 1-7 will be examined under a priority date of 9/23/21. Application 63/189,240 does not provide support for “at least one LED positioned on a mounting surface on the first end of the massager housing” (claim 1, ln. 10-11). However, application 63/247,334 does provide support for “at least one LED positioned on a mounting surface on the first end of the massager housing” (see Fig. 13, light ring 705, which is located on a mounting surface on the first end of the massager housing). Therefore, the claims will have the priority date of application 63/247,344.
Claims 8-14 will be examined under a priority date of 9/23/21. Application 63/189,240 does not provide support for “at least one LED positioned on a mounting surface of the massager housing” (claim 8, ln. 11-12). However, application 63/247,334 does provide support for “at least one LED positioned on a mounting surface of the massager housing” (see Fig. 13, light ring 705, which is located on a mounting surface of the massager housing). Therefore, the claims will have the priority date of application 63/247,344.
Claims 15-18 will be examined under a priority date of 9/23/21. Application 63/189,240 does not provide any support for “at least one LED is positioned on the front end of the main body of the massager housing” (claim 15, ln. 4-5). However, application 63/247,334 does provide support for “at least one LED is positioned on the front end of the main body of the massager housing” (see Fig. 13, light ring 705, which is located on the front end of the main body of the massage housing). Therefore, the claims will have the priority date of application 63/247,344.
Claims 19-20 will be examined under a priority date of 9/23/21. Application 63/189,240 does not provide any support for “a light ring is positioned on the front end of the main body of the massager housing” (claim 19, ln. 3-4). However, application 63/247,334 does provide support for “a light ring is positioned on the front end of the main body of the massager housing” (see Fig. 13, light ring 705, which is located on the front end of the main body of the massage housing). Therefore, the claims will have the priority date of application 63/247,344.
Claim Objections
3.	Claims 2-7, 9-14, and 21-25 are objected to because of the following informalities:  
Regarding claims 2-7 and 21-22, the preamble “The temperature-controlled massage node of claim…” should read --The massager of claim---. Claim 1’s preamble has been amended to read “A massager,” and the dependent claims should reflect that change. If the applicant truly intends to further limit only the “temperature-controlled massage node” introduced in claim 1, the claims would not be in compliance with 35 USC 112(d) because claims 2-7 and 21-22 would not include all of the claim limitations recited in claim 1 (e.g. the “massager housing”).
Regarding claims 9-14 and 23-25, the preamble “The temperature-controlled massage node of claim…” should read --The massager of claim---. Claim 8’s preamble has been amended to read “A massager,” and the dependent claims should reflect that change. If the applicant truly intends to further limit only the “temperature-controlled massage node” introduced in claim 1, the claims would not be in compliance with 35 USC 112(d) because claims 9-14 and 23-25 would not include all of the claim limitations recited in claim 1 (e.g. the “massager housing”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 8-14 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the term “the at least one electrical contact” (ln. 8) lacks an antecedent basis. The term “electrical contact plate” has been previously deleted from an earlier section of claim 8. A suggestion for correction would be --the heating element in communication with at least one electrical contact--.
	Regarding claim 21, the term “the electrical contact plate” (ln. 1-2) lacks an antecedent basis. The term “electrical contact plate” has been previously deleted from claim 1 (from which claim 22 depends). For the purposes of examination, the claim will be interpreted as introducing an electrical contact plate, wherein the electrical contact is located about a perimeter of the lower portion of the node housing.
Regarding claim 22, the term “the electrical contact plate” (ln. 1-2) lacks an antecedent basis. The term “electrical contact plate” has been previously deleted from claim 1 (from which claim 22 depends). For the purposes of examination, the claim will be interpreted as introducing an electrical contact plate, wherein the electrical contact plate is a leaf spring plate.
The remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 8, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (2022/0040030) in view of Tharp (2018/0280675) and Dai et al (2021/0128402).
	Regarding claim 1, Tang discloses a massager (Fig. 2) having a temperature-controlled massage node (Figs. 1-2, cover 1 and massage member 2 form a massage node) comprising: a massager housing having a first end (Fig. 2, massage gun body 100 is a housing, wherein the portion of massage gun body that connects to the massage head is considered a “first end”); a node housing having an upper portion and lower portion where the lower portion of the node is removably attached to the first end of the massager housing (Figs. 1-3, massage member 2 forms an upper portion of a node housing and cover 1 forms a lower portion of the node housing. The lower portion removably connects to the massage gun body 100 via a quick connection component 4); a heating element positioned within the node housing (Fig. 4, heating and cooling part 31 is located within the cover 1 of the massage node housing; see [0040]); a contact medium positioned above the heating element on the upper portion of the node housing (Fig. 3, massage member 2 is located on the upper portion of the node housing and is a contact medium located above the heating and cooling part 31. [0037] discloses that massage member 2 is configured to contact the human body); and an indication display including at least one light (Fig. 3, light-emitting lamps 36 are configured to give off light that is then transmitted and displayed through light-transmitting member 34 and decorative ring 341; see [0045] and [0047]).
	Tang does not disclose the at least one light as an LED positioned on a mounting surface on the first end of the massager housing.
	However, Tharp teaches a massage applicator (Figs. 91-93) having a main body with a front end and a rear end (Figs. 91-93, applicator body 410 has a rear end near upper covering surface 411 and a front end that attaches to massage head 500), a massage node (Fig. 93, massage head 500), and a light ring including at least one LED that is positioned on the front end of the main body (Fig. 93, LED ring 430; see [0173] and [0175]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the light emitting ring of Tang from the massage node to the front end of the main body of the massager housing as taught by Tharp. Such a modification provides an advantage that only one indication display ring is required for the entire device instead of having an indication display ring on every massage node. Furthermore, such a combination is considered an obvious rearrangement of parts that obtains the predictable result of informing the user about the current operation of the massager. See MPEP 2144.04(VI)(C).
	The modified massager of Tang does not have the indication display illuminating light in a first state when the heating element is off and a second state when the heating element is on. It is noted, however, that Tang discloses the broader idea of displaying different colors to identify the function of the massage gun (see paragraph [0045]).
	However, Dai teaches a physical therapy device with a heating and cooling massage node (Fig. 1, heating and cooling massage node 101), wherein an indication display on the device includes light emitters that display light in a first state when the heating element is off and a second state when the heating element is on (Paragraph [0055] discloses that icons will light up depending on the current operating mode of the device. Paragraph [0055] discloses that white light will appear when the percussion mode is on (i.e. the heating element is off). Paragraphs [0057]-[0058] disclose that blue or red light will appear when the device is heating or cooling (i.e. the heating element is on)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the at least one LED of the modified device Tang to emit light in a first state when the heating element is off (e.g. white) and emit light in a second state when the heating element is on (e.g. red or blue) as taught by Dai to alert the user as to the current operational mode of the massage node. 
	Regarding claim 8, Tang discloses a massager having a temperature-controlled massage node (Fig. 2 depicts a massager having a massage node formed by cover 1 and massage member 2) comprising: a massager housing (Fig. 2, massager gun body 100); a massage node (Fig. 2, cover 1 and massage member 2 form a massage node), wherein the massage node includes: a node housing having an upper portion and lower portion, where the lower portion removably attached to the massager housing (Figs. 1-3, massage member 2 forms an upper portion of a node housing and cover 1 forms a lower portion of the node housing. The lower portion removably connects to the massage gun body 100 via a quick connection component 4); a heating element positioned within the node housing, the heating element in communication with at least one electrical contact (Fig. 4, heating and cooling part 31 is located within the cover 1 of the massage node housing; see [0040]. The heating and cooling part 31 must be in electrical contact with the power source); a contact medium positioned above the heating element on the upper portion of the node housing (Fig. 3, massage member 2 is located on the upper portion of the node housing and is a contact medium located above the heating and cooling part 31. [0037] discloses that massage member 2 is configured to contact the human body); and an indication display including at least one light (Fig. 3, light-emitting lamps 36 are configured to give off light that is then transmitted and displayed through light-transmitting member 34 and decorative ring 341; see [0045] and [0047]).
Tang does not disclose the at least one light as an LED positioned on a mounting surface of the massager housing.
	However, Tharp teaches a massage applicator (Figs. 91-93) having a main body with a front end and a rear end (Figs. 91-93, applicator body 410 has a rear end near upper covering surface 411 and a front end that attaches to massage head 500), a massage node (Fig. 93, massage head 500), and a light ring including at least one LED that is positioned on the front end of the main body (Fig. 93, LED ring 430; see [0173] and [0175]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the light emitting ring of Tang from the massage node to the front end of the main body of the massager housing as taught by Tharp. Such a modification provides an advantage that only one indication display ring is required for the entire device instead of having an indication display ring on every massage node. Furthermore, such a combination is considered an obvious rearrangement of parts that obtains the predictable result of informing the user about the current operation of the massager. See MPEP 2144.04(VI)(C).
	The modified massager of Tang does not have the indication display configured to illuminate light in a first state when the heating element is on. It is noted, however, that Tang does disclose the broader idea of displaying different colors to identify the function of the massage gun (see paragraph [0045]).
	However, Dai teaches a physical therapy device with a heating and cooling massage node (Fig. 1, heating and cooling massage node 101), wherein an indication display on the device includes light emitters that display light in a first state when the heating element is on (Paragraph [0055] discloses that icons will light up depending on the current operating mode of the device. Paragraph [0058] discloses that blue or red light will appear when the device is heating or cooling (i.e. the heating element is on)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the at least one LED of the modified device Tang to emit light in a first state when the heating element is on (e.g. red or blue) as taught by Dai to alert the user as to the current operational mode of the massage node. 
	The modified massager of Tang does not have a control display for controlling the operation of the massager, the control display positioned on the massager housing separate from the indication display.
	However, Dai additionally teaches a control display on a massage gun housing that is located on the opposite side of the housing from which the massage head attaches to the housing (Fig. 2, adjustment dial 203 is a control display that is located opposite from the massage head).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified massager of Tang to have a control display positioned on the massager housing opposite from the massage head as taught by Dai to allow the user to easily see and access the controller during use of the massage. The resultant device would have a controller display positioned on the massager housing separate from the indication display.
Regarding claim 19, Tang discloses a massager having a temperature-controlled massage node (Fig. 2 depicts a massager having a massage node formed by cover 1 and massage member 2) comprising: a massager housing having a front end and a rear end (Fig. 2, massager gun body 100 has a rear end away from the massage node and a front end where the massage node mounts to the massager gun body 100); a massage node, wherein the massage node removably attaches to the front end of the main body (Figs. 2-3, cover 1 and massage member 2 form a massage node that is attached to massage gun body 100 at a front end. The massage removably connects to the massage gun body 100 via a quick connection component 4), wherein the massage node includes: a node housing having an upper portion and lower portion (Figs. 1-2, massage member 2 forms an upper portion of a node housing and cover 1 forms a lower portion of the node housing); at least one electrical contact on the lower portion of the node housing (Fig. 4, quick connect 4 comprises an aviation plug male connector 41 provided on the massage head cover 1 that is configured to connect to an aviation plug female connector 42 provided on the massage gun body 100; see paragraph [0039]); a heating element positioned within the node housing, the heating element in communication with the at least one electrical contact (Fig. 4, heating and cooling part 31 is located within the cover 1 of the massage node housing; see [0040]. The heating and cooling part 31 must be in electrical contact with the power source); a contact medium positioned above the heating element on the upper portion of the node housing (Fig. 3, massage member 2 is located on the upper portion of the node housing and is a contact medium located above the heating and cooling part 31. [0037] discloses that massage member 2 is configured to contact the human body).
	Tang does not disclose a light ring positioned on the front end of the main body of the massager housing, wherein the light ring includes at least one LED positioned on a mounting surface of the light ring.
	However, Tharp teaches a massage applicator (Figs. 91-93) having a main body with a front end and a rear end (Figs. 91-93, applicator body 410 has a rear end near upper covering surface 411 and a front end that attaches to massage head 500), a massage node (Fig. 93, massage head 500), and a light ring including at least one LED that is positioned on the front end of the main body (Fig. 93, LED ring 430; see [0173] and [0175]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the light emitting ring of Tang from the massage node to the front end of the main body of the massager housing as taught by Tharp. Such a modification provides an advantage that only one indication display ring is required for the entire device instead of having an indication display ring on every massage node. Furthermore, such a combination is considered an obvious rearrangement of parts that obtains the predictable result of informing the user about the current operation of the massager. See MPEP 2144.04(VI)(C).
	The modified massage node of Tang does not have the indication display illuminating light in a first state when the heating element is producing heat. It is noted, however, that Tang does disclose the broader idea of displaying different colors to identify the function of the massage gun (see paragraph [0045]).
	However, Dai teaches a physical therapy device with a heating and cooling massage node (Fig. 1, heating and cooling massage node 101), wherein an indication display on the device includes light emitters that display light in a first state when the heating element is on (Paragraph [0055] discloses that icons will light up depending on the current operating mode of the device. Paragraph [0058] discloses that red light will appear when the device is heating).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the at least one LED of the modified device Tang to emit light in a first state when the heating element is generating heat (e.g. red) as taught by Dai to alert the user as to the current operational mode of the massage node. 
	Regarding claim 23, the modified massager of Tang has the indication display as a light ring (Tharp, Fig. 93, LED ring 430).
	Regarding claim 24, the modified massager of Tang has the massager housing having a first end, where the lower portion of the massage node removably attaches to the first end of the massager housing (Tang, Fig. 3, quick-connecting component 4 allows for removable attachment of the massage node to the first end of the massage housing) and where the indication display is positioned on the first end of the massager housing (Tharp, Fig. 93, LED ring 430 is positioned on a first end of the housing. The modified massager of Tang would have and LED ring positioned on the massager housing at the first end located near the massage node connection site).
	Regarding claim 25, the modified massager of Tang has the indication display as a light ring (Tharp, Fig. 93, LED ring 430).
9.	Claims 2-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tharp and Dai, as applied to claims 1 and 8 above, and further in view of Deutsch (5,097,828).
	Regarding claim 2, the modified massager of Tang has a heating element that is configured to both heat at cool the massage node (Tang, Fig. 3, heating and cooling element 31; see paragraph [0040]).
	The modified massager of Tang does not explicitly have the heating element as a Peltier plate (although Fig. 3 of Tang appears to show heating and cooling element 31 as a Peltier plate).
	However, Deutsch teaches a thermoelectric therapy device for providing both heat and cold to the skin of a user, wherein the therapy device delivers the thermal treatment by using a Peltier plate (Abstract discloses the use of a Peltier effect device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the heating and cooling plate of the modified massager of Tang to be a Peltier device as taught by Deutsch to provide both heating and cooling to the user from a single subcomponent.
	Regarding claim 3, the modified massager of Tang has the at least one LED as a multi-colored LED (Tharp, [0182], discloses that the light ring 430 can be a tri-color LED array), where the at least one LED is configured to illuminate in a second state when the Peltier plate is heating the node and third state when the Peltier plate is cooling the node (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
Regarding claim 4, the modified massager of Tang has the indication display including a plurality of LEDs comprising a first set of LEDs configured to illuminate in one color and a second set of LEDs configured to illuminate in another color (Tharp, [0182], discloses that the light ring 430 can be a tri-color LED, wherein each LED would be able to illuminate different colors), where the plurality of LEDs are configured to illuminate the indication display in a second state when the Peltier plate is heating the node and third state when the Peltier plate is cooling the node (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
	Regarding claim 5, the modified device of Tang has the contact medium configured to be either heated or cooled by the Peltier plate (Tang, Fig. 3, cooling and heating part 31 heats or cools the massage member 2; [0013] discloses that the massage member 2 is made of metal and would thus transfer temperature changes to the user’s body) and where the at least one LED configured to illuminate a first color when the contact medium is heated and a second color when the contact medium is cooled (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
	Regarding claim 6, the modified device of Tang has the first color as a shade of red and the second color is a shade of blue (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
	Regarding claim 7, the modified device of Tang has the contact medium configured to be either heated or cooled by the Peltier plate (Tang, Fig. 3, cooling and heating part 31 heats or cools the massage member 2; [0013] discloses that the massage member 2 is made of metal and would thus transfer temperature changes to the user’s body) and where the at least one LED is configured to illuminate in a second state when the contact medium is heated and a third state when the contact medium is cooled (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
	Regarding claim 9, the modified device of Tang has a heating element that is configured to both heat at cool the massage node (Tang, Fig. 3, heating and cooling element 31; see paragraph [0040]).
	The modified device of Tang does not explicitly have the heating element as a Peltier plate (although Fig. 3 of Tang appears to show heating and cooling element 31 as a Peltier plate).
	However, Deutsch teaches a thermoelectric therapy device for providing both heat and cold to the skin of a user, wherein the therapy device delivers the thermal treatment by using a Peltier plate (Abstract discloses the use of a Peltier effect device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the heating and cooling plate of the modified device of Tang to be a Peltier device as taught by Deutsch to provide both heating and cooling to the user from a single subcomponent.
Regarding claim 10, the modified device of Tang has the at least one LED as a multi-colored LED (Tharp, [0182], discloses that the light ring 430 can be a tri-color LED array), where the at least one LED is configured to illuminate in a first state when the Peltier plate is heating the node and second state when the Peltier plate is cooling the node (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
Regarding claim 11, the modified device of Tang has the indication display including a plurality of LEDs comprising a first set of LEDs configured to illuminate in one color and a second set of LEDs configured to illuminate in another color (Tharp, [0182], discloses that the light ring 430 can be a tri-color LED, wherein each LED would be able to illuminate different colors), where the plurality of LEDs is configured to illuminate the indication display in a first state when the Peltier plate is heating the node and second state when the Peltier plate is cooling the node (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
	Regarding claim 12, the modified device of Tang has the contact medium configured to be either heated or cooled by the Peltier plate (Tang, Fig. 3, cooling and heating part 31 heats or cools the massage member 2; [0013] discloses that the massage member 2 is made of metal and would thus transfer temperature changes to the user’s body) and where the at least one LED is configured to illuminate a first color when the contact medium is heated and a second color when the contact medium is cooled (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
	Regarding claim 13, the modified device of Tang has the first color as a shade of red and second color is a shade of blue (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
	Regarding claim 14, the modified device of Tang has the contact medium configured to be either heated or cooled by the Peltier plate (Tang, Fig. 3, cooling and heating part 31 heats or cools the massage member 2; [0013] discloses that the massage member 2 is made of metal and would thus transfer temperature changes to the user’s body) and where the at least one LED is configured to illuminate in a second state when the contact medium is heated and a third state when the contact medium is cooled (Dai, [0057]-[0058], discloses displaying red light for heating and blue light for cooling).
Regarding claim 15, Tang discloses a massager having a temperature-controlled massage node (Fig. 2 depicts a massager having a massage node formed by cover 1 and massage member 2) comprising: a massager housing having a front end and a rear end (Fig. 2, massager gun body 100 has a rear end away from the massage node and a front end where the massage node mounts to the massager gun body 100); a massage node, wherein the massage node removably attaches to the front end of the main body (Figs. 2-3, cover 1 and massage member 2 form a massage node that is attached to massage gun body 100 at a front end. Quick-connection mechanism 4 allows the massage node to removably attach to the main body of the massager), wherein the massage node includes: a node housing having an upper portion and lower portion (Figs. 1-2, massage member 2 forms an upper portion of a node housing and cover 1 forms a lower portion of the node housing); a contact medium positioned above the heating element on the upper portion of the node housing (Fig. 3, massage member 2 is located on the upper portion of the node housing and is a contact medium located above the heating and cooling part 31. [0037] discloses that massage member 2 is configured to contact the human body); a heating element positioned within the node housing below the contact medium for heating and cooling the contact medium (Fig. 4, heating and cooling part 31 is located within the cover 1 of the massage node housing and is configured to heat and cool the massage member 2; see [0040]); and an indication display comprising at least one light (Fig. 3, light-emitting lamps 36 are configured to give off light that is then transmitted and displayed through light-transmitting member 34 and decorative ring 341; see [0045] and [0047]).
	Tang does not disclose that the indication display includes at least one LED and is positioned on the front end of the main body of the massager housing.
	However, Tharp teaches a massage applicator (Figs. 91-93) having a main body with a front end and a rear end (Figs. 91-93, applicator body 410 has a rear end near upper covering surface 411 and a front end that attaches to massage head 500), a massage node (Fig. 93, massage head 500), and an indication display including at least one LED that is positioned on the front end of the main body (Fig. 93, LED ring 430; see [0173] and [0175]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the light emitting ring of Tang from the massage node to the front end of the main body of the massager housing as taught by Tharp. Such a modification provides an advantage that only one indication display ring is required for the entire device instead of having an indication display ring on every massage node. Furthermore, such a combination is considered an obvious rearrangement of parts that obtains the predictable result of informing the user about the current operation of the massager. See MPEP 2144.04(VI)(C).
	The modified massager of Tang does not have the indication display configured to illuminate light in a first color when the heating element is heating the contact medium and a second color when the heating element is cooling the contact medium. It is noted, however, that Tang does disclose the broader idea of displaying different colors to identify the function of the massage gun (see paragraph [0045]).
	However, Dai teaches a physical therapy device with a heating and cooling massage node (Fig. 1, heating and cooling massage node 101), wherein an indication display on the device includes light emitters that display light in a first color when the heating element is heating (Paragraph [0055] discloses that icons will light up depending on the current operating mode of the device. Paragraph [0058] discloses that red light will appear when the device is heating, while paragraph [0057] discloses that blue light will appear when the device is cooling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the at least one LED of the modified massager Tang to emit light in a first color when the heating element is heating (e.g. red) and a second color when the heating element is cooling (e.g. blue) as taught by Dai to alert the user as to the current operational mode of the massage node. 
The modified massager of Tang does not have the heating element as a Peltier plate (although Fig. 3 of Tang appears to show heating and cooling element 31 as a Peltier plate).
	However, Deutsch teaches a thermoelectric therapy device for providing both heat and cold to the skin of a user, wherein the therapy device delivers the thermal treatment by using a Peltier plate (Abstract discloses the use of a Peltier effect device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the heating and cooling plate of the modified massager of Tang to be a Peltier device as taught by Deutsch to provide both heating and cooling to the user from a single subcomponent.
	Regarding claim 16, the modified massager of Tang has the indication display as a light ring (Tharp, Fig. 93, LED ring 430).
	Regarding claim 17, the modified massager of Tang does not have a control display for controlling the operation of the massager that is positioned on the massager housing separate from the indication display.
However, Dai additionally teaches a control display on a massage gun housing that is located on the opposite side of the housing from which the massage head attaches to the housing (Fig. 2, adjustment dial 203 is a control display that is located opposite from the massage head).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified massager of Tang to have a control display positioned on the massager housing opposite from the massage head as taught by Dai to allow the user to easily see and access the controller during use of the massage. The resultant device would have a controller display positioned on the massager housing separate from the indication display.
10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tharp, Dai, and Deutsch, as applied to claim 15 above, and further in view of Meier et al (2011/0314677). 
	Regarding claim 18, the modified device of Tang does not have the first color configured to vary in intensity as the Peltier plate is heating to a predetermined temperature.
	However, Meier teaches a body care device comprising a display that conveys various parameters of the device, wherein the intensity of LED lights in the display vary with the intensity of a parameters (paragraph [0078]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first color of the indication display of the modified device of Tang to vary in intensity as taught by Meier to indicate to the user the progress or intensity of the heat coming from the Peltier plate during use. 
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tharp and Dai, as applied to claim 19 above, and further in view of Deutsch.
Regarding claim 20, the modified massager of Tang has the light ring including a plurality of LEDs that is configured to illuminate light in a second state to indicate that the heating element is cooling the node (Dai, paragraph [0057], discloses that blue light will appear when the device is cooling).
	The modified massager of Tang does not have the heating element as a Peltier plate (although Fig. 3 of Tang appears to show heating and cooling element 31 as a Peltier plate).
	However, Deutsch teaches a thermoelectric therapy device for providing both heat and cold to the skin of a user, wherein the therapy device delivers the thermal treatment by using a Peltier plate (Abstract discloses the use of a Peltier effect device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the heating and cooling plate of the modified massager of Tang to be a Peltier device as taught by Deutsch to provide both heating and cooling to the user from a single subcomponent.
12. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tharp and Dai, as applied to claim 1 above, and further in view of Nichols (2013/0046212).  
	Regarding claim 21, the modified massager of Tang does not have an electrical contact plate located about a perimeter of the lower portion of the node housing.
	However, Nichols teaches a handheld facial massage device (Fig. 2, device 10) with removable massage heads (Fig. 2, head module 14), wherein the massage heads have electrical contact plates located about a perimeter of the lower portion of the massage head (Fig. 2, contact pads 42, 44A, 44B, 44C on head module 14). Each of these contact pads is considered a “contact plate.” Nichols additionally teaches that such an electrical contact configuration allows engagement between the electrical contacts no matter the relative angular orientation between the head receptacle and the head module ([0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the aviation plug contact of the modified massager of Tang with the electrical contact plate configuration taught by Nichols to provide a more flexible electrical connection that allows engagement between the electrical contacts no matter the relative angular orientation between the massage nod and the massage housing. Additionally, such a modification is the simple substitution of one known electrical contact connection (i.e. the contact pad/plates of Nichols) for another known electrical contact connection (i.e. the aviation plug connection of Tang) to obtain the predictable result of providing an electrical connection between a removable massage head and a massager body.
13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tharp and Dai, as applied to claim 1 above, and further in view of Nichols and Goris (2002/0167791).  
	Regarding claim 22, the modified massager of Tang does not have an electrical contact plate.
	However, Nichols teaches a handheld facial massage device (Fig. 2, device 10) with removable massage heads (Fig. 2, head module 14), wherein the massage heads have electrical contact plates located about a perimeter of the lower portion of the massage head (Fig. 2, contact pads 42, 44A, 44B, 44C on head module 14). Each of these contact pads is considered a “contact plate.” Nichols additionally teaches that such an electrical contact configuration allows engagement between the electrical contacts no matter the relative angular orientation between the head receptacle and the head module ([0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the aviation plug contact of the modified massager of Tang with the electrical contact plate configuration taught by Nichols to provide a more flexible electrical connection that allows engagement between the electrical contacts no matter the relative angular orientation between the massage nod and the massage housing. Additionally, such a modification is the simple substitution of one known electrical contact connection (i.e. the contact pad/plates of Nichols) for another known electrical contact connection (i.e. the aviation plug connection of Tang) to obtain the predictable result of providing an electrical connection between a removable massage head and a massager body.
The modified device of Tang does not have the electrical contact plate as a leaf spring plate.
	However, Goris teaches a memory card system comprising electrical contacts to transmit electrical signals, wherein the electrical contacts are leaf spring plates ([0036] discloses that electrical contacts 522-534 may be leaf springs, wherein the flexing allowed by the leaf springs allows the contacts to lie substantially flush with one another).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the electrical contact plates of the modified device of Tang to be leaf spring plates as taught by Goris to help ensure that the electrical contacts form a strong connection by being substantially flush with one another upon connection.

Response to Arguments
14.	Applicant’s arguments filed on 11/28/22 on Page 7 regarding the actual operation of the heating and cooling of the massage node occurring entirely within the massage node by the heating/cooling circuit board 35 have been considered, but are not persuasive. While it is true that the light ring of Tang is indicative of the operation of the heating and cooling circuit board 35, the light ring is also indicative of the operation of the main circuit board in the massage gun body 100. Paragraph [0040] of Tang states “control [of] the cooling and heating circuit board 35 [is] through the main circuit board in the massage gun body 100.” Since the main circuit board controls the cooling and heating circuit board, the light ring of Tang is indicative of the operation of the main circuit board. Furthermore, the current claim language does not recite the location of the heating element controller.
15.	Applicant’s arguments filed on 11/28/22 on Page 8 regarding nothing in the prior art teaching a situation where a massage system has multiple massage nodes that have functional features have been considered, but are not persuasive. Tang discloses that its massage node is removable due to its “quick-connecting component” (Fig. 3, quick-connection component 4). This would allow for the massage node to be interchangeable or replaceable, whereby multiple massage nodes could be used with the massage gun body 100. Furthermore, the rejection also relied on an additional rationale that the applicant has not addressed - an obvious rearrangement of parts. See MPEP 2144.04(VI)(C). Support for this configuration (i.e. having a light ring indicating operation of a massage device located on the main body of a massage device) is taught by Tharp. While Tharp’s light ring may indicate the charging status of the massage device, Tharp is only being used for the general teaching that a light indicator relaying information about a massage device can be located on a body of a massager instead of on a massage node of the massager. The limitation of the light indicator relaying information about the operation of the heating element of the massage node is taught by the references of Tang and Dai.
Conclusion
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785